Title: To George Washington from Major General John Sullivan, 20 September 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence Septemr 20th 1778
          
          I have this Day nothing worth taking up a moment of your Excellenceys attention unless you find it in the Inclosed Letters which I am Requested to forward I have the Honor to be my Dear General your Excys most obedt Servant
          
            Jno. Sullivan
          
        